     Case 6:18-cv-00061-RSB-BWC Document 39 Filed 07/13/20 Page 1 of 6

                                                                                                          FILED
                                                                                               John E. Triplett, Acting Clerk
                                                                                                United States District Court

                         IN THE UNITED STATES DISTRICT COURT                                By CAsbell at 3:46 pm, Jul 13, 2020

                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION


    JAMES E. CORMICAN,

                  Plaintiff,                                       CIVIL ACTION NO.: 6:18-cv-61

          v.

    CONSUAYLA TARVER,

                  Defendant.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court on Plaintiff’s failure to comply with the Court’s

March 18, 2020 Order. Doc. 37. For the following reasons, I RECOMMEND the Court

DISMISS without prejudice Plaintiff’s Complaint, doc. 1, for failure to follow this Court’s

Order and failure to prosecute, DENY as moot Defendant’s Motion to Dismiss, doc. 36, and

DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal. I further RECOMMEND the Court DENY Plaintiff leave to appeal in forma

pauperis. 1 I DENY as moot Defendant’s Motion to Stay. Doc. 38.



1
          A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotations marks omitted). A magistrate judge’s report and recommendation
provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec. Workers Local Union
349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has notice of a district court’s
intent to sua sponte grant summary judgment where a magistrate judge issues a report recommending the
sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc., 678 F. Supp. 2d 1280,
1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that claims would be sua
sponte dismissed). This Report and Recommendation constitutes fair notice to Plaintiff that his suit is due
to be dismissed. As indicated below, Plaintiff will have the opportunity to present his objections to this
finding, and the presiding district judge will review de novo properly submitted objections. See 28
U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-3562, 2012 WL
5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s report and recommendation
  Case 6:18-cv-00061-RSB-BWC Document 39 Filed 07/13/20 Page 2 of 6



                                           BACKGROUND

        On June 6, 2018, Plaintiff, proceeding pro se, filed a Complaint alleging Defendant (and

others) violated his constitutional rights. Doc. 1. Plaintiff moved to proceed in forma pauperis,

which the Court granted. Docs. 2, 4. The Court ordered service of Plaintiff’s Complaint upon

Defendant on January 6, 2020. Doc. 30. Defendant filed her Motion to Dismiss on March 16,

2020. Doc. 36. The Court ordered Plaintiff to respond to Defendant’s Motion to Dismiss within

14 days of the March 18, 2020 Order. Doc. 37. The Court warned Plaintiff if he failed “to file a

timely response, the Court will presume Plaintiff does not oppose the Motion and may dismiss

individual claims or the entire action.” Id. at 1 (citing Local R. 7.5 (“Failure to respond . . . shall

indicate that there is no opposition to a motion.”)). The Clerk of Court mailed this Order, along

with copies of Federal Rules of Civil Procedure 12 and 41, to Plaintiff at his last known address.

There is nothing indicating this Order was returned to the Court or otherwise failed to reach

Plaintiff. However, Plaintiff failed to respond to this Court’s Order or Defendant’s Motion to

Dismiss. In fact, Plaintiff has not filed anything with the Court in nine months’ time. Doc. 29.

                                             DISCUSSION

        The Court must now determine how to address Plaintiff’s failure to comply with this

Court’s Order and failure to prosecute. For the reasons set forth below, I RECOMMEND the

Court DISMISS without prejudice Plaintiff’s Complaint and DENY Plaintiff leave to appeal in

forma pauperis.




constituted adequate notice and petitioner’s opportunity to file objections provided a reasonable
opportunity to respond).


                                                     2
     Case 6:18-cv-00061-RSB-BWC Document 39 Filed 07/13/20 Page 3 of 6



I.      Dismissal for Failure to Follow This Court’s Order and Failure to Prosecute

        A district court may dismiss a plaintiff’s claims sua sponte pursuant to either Federal

Rule of Civil Procedure 41(b) (“Rule 41(b)”) or the court’s inherent authority to manage its

docket. Link v. Wabash R.R. Co., 370 U.S. 626 (1962); 2 Coleman v. St. Lucie Cty. Jail, 433 F.

App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies, Ltd. v. M/V

MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows for the

involuntary dismissal of a plaintiff’s claims where he has failed to prosecute those claims,

comply with the Federal Rules of Civil Procedure or local rules, or follow a court order. Fed. R.

Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660, 2005

WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir.

1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of record, sua

sponte . . . dismiss any action for want of prosecution, with or without prejudice[,] . . . [based on]

willful disobedience or neglect of any order of the Court.” (emphasis omitted)). Additionally, a

district court’s “power to dismiss is an inherent aspect of its authority to enforce its orders and

ensure prompt disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205 F. App’x 802,

802 (11th Cir. 2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983)).

        It is true that dismissal with prejudice for failure to prosecute is a “sanction . . . to be

utilized only in extreme situations” and requires that a court “(1) conclud[e] a clear record of

delay or willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser

sanctions would not suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623,

625–26 (11th Cir. 2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem.


2
        In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. Nonetheless, in the case at hand, the
Court advised Plaintiff his failure to comply with the Court’s Order or to respond to the Motion to
Dismiss could result in dismissal of this action. Doc. 37.


                                                     3
  Case 6:18-cv-00061-RSB-BWC Document 39 Filed 07/13/20 Page 4 of 6



Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x

616, 619 (11th Cir. 2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without

prejudice for failure to prosecute is not an adjudication on the merits, and, therefore, courts are

afforded greater discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619;

see also Coleman, 433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

       While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute § 1983 complaint where plaintiff did not respond to

court order to supply defendant’s current address for purpose of service); Taylor, 251 F. App’x at

620–21 (upholding dismissal without prejudice for failure to prosecute, because plaintiffs

insisted on going forward with deficient amended complaint rather than complying or seeking an

extension of time to comply with court’s order to file second amended complaint); Brown, 205

F. App’x at 802–03 (upholding dismissal without prejudice for failure to prosecute § 1983 claims

where plaintiff failed to follow court order to file amended complaint and court had informed

plaintiff that noncompliance could lead to dismissal).

       Plaintiff failed to follow this Court’s Order or to otherwise respond to the Motion to

Dismiss, despite having ample opportunity to do so and being forewarned of the consequences of

his failure to do so. Doc. 37. In addition, Plaintiff has not filed anything with this Court in nine

months’ time. Thus, the Court should DISMISS without prejudice Plaintiff’s Complaint, doc.

1, for failure to follow this Court’s Order and failure to prosecute and DIRECT the Clerk of

Court to CLOSE this case and enter the appropriate judgment of dismissal.




                                                  4
      Case 6:18-cv-00061-RSB-BWC Document 39 Filed 07/13/20 Page 5 of 6



II.      Leave to Appeal in Forma Pauperis

         The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it would be appropriate to address that issue in the Court’s

order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not taken

in good faith “before or after the notice of appeal is filed”).

         An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

         Based on the above analysis of Plaintiff’s failure to follow this Court’s Order and to

prosecute, there are no non-frivolous issues to raise on appeal, and an appeal would not be taken

in good faith. Thus, the Court should DENY Plaintiff in forma pauperis status on appeal.

                                           CONCLUSION

         For the above-stated reasons, I RECOMMEND the Court DISMISS without prejudice

Plaintiff’s Complaint, doc. 1, for failure to follow this Court’s Order and failure to prosecute,

DENY as moot Defendant’s Motion to Dismiss, DIRECT the Clerk of Court to CLOSE this




                                                   5
  Case 6:18-cv-00061-RSB-BWC Document 39 Filed 07/13/20 Page 6 of 6



case and enter the appropriate judgment of dismissal, and DENY Plaintiff leave to appeal in

forma pauperis. I DENY as moot Defendant’s Motion to Stay.

       The Court advises any party seeking to object to this Report and Recommendation to file

specific written objections within 14 days of the date on which this Report and Recommendation

is entered. Any objections asserting that the Magistrate Judge failed to address any contention

raised in the Complaint must also be included. Failure to do so will bar any later challenge or

review of the factual findings or legal conclusions of the Magistrate Judge. See 28 U.S.C. §

636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO ORDERED and REPORTED and RECOMMENDED, this 13th day of July, 2020.




                                        _____________________________________
                                        BENJAMIN W. CHEESBRO
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                 6
